Exhibit 10.2

ASSIGNMENT AND ASSUMPTION

OF PURCHASE AND SALE AGREEMENT

(Patterson Place)

This Assignment and Assumption of Purchase and Sale Agreement is made and
entered into this 26th day of June, 2013, by and between BAINBRIDGE COMMUNITIES
ACQUISITION I, LLC, a Florida limited liability company (“Assignor”) and GGT
PATTERSON PLACE NC VENTURE, LLC, a Delaware limited liability company
(“Assignee”).

BACKGROUND

Assignor, as Buyer, and Boulevard Forest & Trees LLC, a North Carolina limited
liability company, as Seller, are parties to that certain Purchase and Sale
Agreement dated as of March 5, 2012 (as amended, the “Contract”), pertaining to
certain real estate more particularly described in Durham, North Carolina.
Assignor desires to assign all of Assignor’s right, title and interest in and to
the Contract to Assignee.

ASSIGNMENT

Assignor and Assignee, for and in consideration of Ten and No/100 Dollars
($10.00) and other good and valuable consideration paid simultaneously to
Assignor with the execution and delivery of this Assignment, the receipt whereof
is hereby acknowledged, have covenanted and agreed, and by these presents do
covenant and agree that, pursuant to Section 12 of the Contract, Assignor hereby
assigns to Assignee all of Assignor’s right, title and interest in and to the
Contract and Assignee hereby accepts such assignment and assumes all of the
obligations of Assignor under the terms of the Contract.

 

ASSIGNOR:       ASSIGNEE:

BAINBRIDGE COMMUNITIES

ACQUISITION I, LLC,

     

GGT PATTERSON PLACE NC VENTURE, LLC,

a Delaware limited liability company

a Florida limited liability company    

 

By:

 

 

BAINBRIDGE PATTERSON PLACE, LLC,

a Florida limited liability company,

By:  

 /S/ Thomas Keady

Thomas Keady, Vice President    

       

 

 

 

By:

 

its Operating Member

 

BAINBRIDGE MANAGER, LLC, a Florida

limited liability company, its Manager

            By:  

 /S/ Thomas Keady

                 Thomas Keady, Vice President     